BURGESS, Justice
concurring.
I concur in the result. I do not join in the majority’s implied, if not explicit, disdain for our court of criminal appeals’ decision in Rose v. State, 752 S.W.2d 552 (Tex. Crim.App.1988) (opinion on court’s own motion for rehearing). I find nothing difficult in being asked by our highest court to follow the Texas Rules of Appellate Procedure. As opposed to the majority, I do not “easily perceive that the jury in this matter reached the right verdict.” What I do easily perceive is the verdict was reached by way of an unconstitutional instruction. Because the majority is correct in remanding for a new trial on punishment, I concur.